Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 31-92 are pending in this application.
Applicant's election with traverse of the invention of Group I and the species of claims 31-47 in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground that serious burden, as required by the MPEP for a proper restriction requirement, has not been established.  This is not found persuasive because of the following reasons.  
	MPEP 803 states, “If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions.” (emphasis added).  Serious burden would be placed in the search and examination of distinct inventive concepts encompassed by the claims of this application.  Prior art in the agrochemical field is quite extensive.  For example, although both aminopyralid and clopyralid are classified in CPC A01N 43/40, this CPC subgroup has more than 56,000 documents in patent databases USPAT, PGPUB, DERWENT, and FPRS.  Distinct inventive concepts such as exclusion of picloram, exclusion of all additional pesticide, exclusion of another herbicide, and/or no exclusion of another pesticide but specific to postemergence application, wherein most method claims do not have to use a mixture of aminopyralid + clopyralid, would require separate review and separate application of prior art documents for each distinct invention.  Different invention groups would have different prior art that may be applicable or not applicable due to distinct differences in 
The requirement is still deemed proper and is therefore made FINAL.
	Accordingly, claims 48-92 are withdrawn from further consideration as being directed to non-elected subject matter.  Claims 31-47 will presently be examined.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


s 31-33, 35, 37, 39, 43, 47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Griveau et al. (US 2011/0092367).
	Griveau et al. (US 2011/0092367) exemplify the herbicidal compositions that contain aminopyralid + another herbicide + clopyralid (Table 10 on page 16 in view of paragraph 190).  Aminopyralid and clopyralid are in 1:6 and 1:12 weight ratios (id.).  Aminopyralid was provided as the commercial product Milestone® (paragraph 192), and clopyralid was provided as the commercial product Lontrel® (paragraph 197).  
	Milestone® is a product that contains aminopyralid in the form of its triisopropanolammonium salt, or equivalently, its triisopropanolamine salt.  See the Milestone label (IDS of 10/31/2019, A19).  Lontrel® is a product that contains clopyralid in its monoethanolamine salt form.  See the Lontrel® label.  It is noted that these two documents are cited to merely establish what the prior art by Griveau inherently discloses, i.e. herbicidal compositions that contain aminopyralid triisopropanolamine salt + clopyralid monoethanolamine salt.  MPEP 2131.01 III.  
	Due to the fact that Griveau’s compositions in Table 10 contain salt forms of aminopyralid and clopyralid as discussed above, their acid equivalent weight ratio is actually 1:8.75 for the disclosed 1:6 weight ratio of aminopyralid to clopyralid (the first and fourth rows of Table 10).      
	Anticipation of all rejected claims is evident from the discussion above.  Claim 47 recites adjuvant or carrier.  Griveau’s use of commercial products Milestone® and Lontrel® as aqueous solutions anticipates claim 27 (paragraphs 192, 197).   

s 31-34, 36-37, 40, 43-44, and 47 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sendero label.1
Sendero label discloses the following (page 1):

    PNG
    media_image1.png
    101
    1213
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    226
    1228
    media_image2.png
    Greyscale

Acid equivalent ratio of aminopyralid to clopyralid is 5.08 : 23.4, which is about 1:4.6.  
Addition of water and non-ionic surfactant is recommended, and further addition of crop oil concentrate or methylated seed oil for control of mesquite is recommended (page 5, left column).  Mixing with another herbicide on labeled use sites is specifically disclosed (page 5, left column), including 2,4-D (page 6, see note (1)).  Various application rates are disclosed against myriad different weed species (pages 3-7).  
	The claims are thereby anticipated.  

Claims 31-35, 37, 39, and 47 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Wallace et al.2
Wallace et al. disclose the combination of aminopyralid and clopyralid.  See the entire article, in particular page 166, left column and Tables 2-5.  Aminopyralid and clopyralid are mixed at 1:2 acid equivalent weight ratio and applied with a nonionic TM (page 166, left column).  	
Milestone® is a product that contains aminopyralid in the form of its triisopropanolammonium salt, or equivalently, its triisopropanolamine salt.  See the Milestone label (IDS of 10/31/2019, A19).  TranslineTM is a product that contains clopyralid in the form of its monoethanolamine salt.  See the TranslineTM label (IDS of 10/31/2019, A28).  It is noted that these two documents are cited to merely establish what the prior art by Wallace et al. inherently discloses, i.e. a herbicidal composition that contain aminopyralid triisopropanolamine salt + clopyralid monoethanolamine salt.  MPEP 2131.01 III.  
The claims are thereby anticipated.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 31-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sendero label in view of Milestone® label, Panayi et al. (US 2013/0157862), and Stagg et al. (US 2011/0257012) further in view of Rosinger et al. (US 2007/0021303) and Rosinger et al. (US 2007/0010399).
Teachings of Sendero label were discussed above in a previous ground of rejection, and the discussion there is incorporated herein by reference.  Additional discussion of the label is set forth herein relative to this ground of rejection.  
The Sendero label teaches acid equivalent ratio of aminopyralid potassium salt to clopyralid monoethanolamine salt of 1:4.6.  Addition of water and non-ionic surfactant is recommended, and further addition of crop oil concentrate or methylated seed oil for control of mesquite is recommended (page 5, left column).  Mixing with another herbicide on labeled use sites is specifically disclosed (page 5, left column), including 2,4-D (page 6, see note (1)).  Various application rates are disclosed against myriad different weed species  (pages 3-7).  The herbicides are applied postemergence when mesquite is to be controlled (page 7).  Control of mesquite and other weeds on rangeland, grass pastures, CRP acres, and other areas is disclosed (page 1).  
Milestone® label discloses aminopyralid triisopropanolammonium salt, i.e. triisopropanolamine salt equivalent, for control of broadleaf weeds, including invasive and noxious weeds on rangeland, permanent grass pastures, CRP acres and wildlife habitat (pages 1-8).  Mixed use with other herbicides is taught for broadened spectrum 
Panayi et al. (US 2013/0157862) disclose that stability of herbicidal picolinic acids such as clopyralid and aminopyralid in aqueous solution is “significantly improved” by using a mixture of monomethylamine salt and dimethylamine salt of said herbicides (paragraphs 5-9).  The salt mixture of “at least one of aminopyralid and clopyralid” is disclosed (paragraph 23).  Mixture of “two or more” picolinic acid herbicides is disclosed (paragraph 25).  
Stagg et al. (US 2011/0257012) disclose choline salt form of herbicides such as 2,4-D or triclopyr for reducing eye irritancy (paragraphs 6, 9-10, 13; claims 1-2, 4-5).  
Rosinger et al. (US 2007/0021303) and Rosinger et al. (US 2007/0010399) are cited to establish that aminopyralid and clopyralid are known to be used with a safener to reduce their phytotoxic effects, as needed.  See Rosinger et al. (US 2007/0021303), paragraphs 3-135, 145, 278, claim 4; and Rosinger et al. (US 2007/0010399), paragraphs 7-14, 21, claims 1-2.  
Sendero label discloses the combination of 1:4.6 aminopyralid potassium salt and clopyralid monoethanolamine salt for controlling various weeds.  Picloram is not included in the Sendero product.  Several dependent claim features are not explicitly disclosed by the Sendero label. 
Sendero label does not explicitly disclose aminopyralid in its triisopropanolamine salt form.  However, the ordinary skilled artisan would have recognized that 
Sendero label does not explicitly disclose clopyralid in its dimethylamine salt form.  However, the use of the dimethylamine salt form of clopyralid would have been obvious from its stability advantage as part of a salt mixture.  
Sendero label does not explicitly disclose 2,4-D as a choline salt or use of a safener.  Further incorporation of another pesticide such as 2,4-D, either in its acid form or choline salt form, would have been obvious, because combined use of the Sendero product with 2,4-D is taught and 2,4-D choline salt is taught for its advantage of reducing eye irritancy.  Addition of a safener would have been obvious because aminopyralid and clopyralid are known to be used with a safener to reduce their phytotoxic effects, as needed.    
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Document A22 in the IDS filed on 10/31/2019.  
        2 Document A30 in the IDS filed on 10/31/2019.